Exhibit 10.11

Picture 3 [mfrm20160202ex1011a7ade001.jpg]

 

MFRM • 5815 Gulf Freeway  •  Houston, TX 77023

February 23, 2015

 

Dear Karrie Forbes:

 

Mattress Firm, Inc. (Mattress Firm) is pleased to extend to you the position
of Chief Business Officer, as a full-time employee, reporting directly to Steve
Stagner, effective on or before March 4, 2015, or at a mutually agreed upon
date.

 

Compensation

Effective May 6, 2015, subject to board approval, you will be compensated at a
monthly rate of $25,833.33 (annualized at $310,000) subject to normal
withholdings, paid semi-monthly. 

 

Mattress Firm intends to further re-evaluate its company-wide compensation
program later this fiscal year.  Subject to board approval and company
performance, any additional increase in your base salary will be communicated to
you officially in writing prior to the effective date of any such increase.

 

In addition to your salary, you will be eligible to participate in the Company’s
management-level bonus program.  This program will provide you with the
opportunity to earn an annual target bonus award in an amount equal to 35% of
your earned wages for the year.  Based on the achievement of bonus-award goals,
the actual bonus can be in the range of zero percent of earned wages to twice
the target bonus percent (70%) of earned wages.  Mattress Firm reserves the
right to amend or terminate any bonus programs at its discretion. 

 

Severance Clause

In the event you are terminated by the Company without cause, the Company will
pay you a sum equal to twelve months base salary (no bonus), subject to normal
withholding, as a severance payment in exchange for a release of all claims
against the Company.

 

Non-Compete Agreement

Upon your acceptance of this position, you will also be required to sign a
non-compete agreement as a condition of your employment. 

 

Policies and Benefits

Your benefits will remain the same. Mattress Firm reserves the right to amend or
terminate any bonus program or benefits presently offered at its discretion at
any time.

 

At-Will Employment

If you choose to accept this offer, please understand your employment is “at
will,” voluntarily entered into and is for no specific period.  As a result, you
are free to resign at any time, for any reason or for no reason.  Similarly,
Mattress Firm is free to conclude its at-will employment relationship with you
at any time, with or without cause, and this letter does not constitute a
contract of employment. 

 

Acceptance

To indicate your acceptance of this offer, please sign below. This offer shall
remain open until February 27, 2015 at 5 p.m. CST. This letter, along with the
Mattress Firm, Inc. Associate Handbook, sets forth the terms of your employment
with Mattress Firm, Inc. and supersedes any prior representations or agreements,
whether written or oral. This letter may only be modified by a written agreement
signed by you and the CEO of Mattress Firm, Inc.

 

Please return this signed letter via Docusign.    


Karrie,  congratulations on your new role! 

 

Picture 1 [mfrm20160202ex1011a7ade002.jpg]

Abby Ludens

Vice President Talent Management

 

Agreed to and Accepted by:

 

/s/ Karrie Forbes3/2/2015

__________________________________________________________

Karrie ForbesDate





--------------------------------------------------------------------------------

 



 

MATTRESS FIRM, INC.

EMPLOYMENT, CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

As a condition of my employment in the position of Chief Business Officer with
Mattress Firm, Inc., a Delaware corporation, its subsidiaries, affiliates,
successors or assigns (together the “Company”), and my receipt of the
compensation now and hereafter paid to me by Company and the Company’s agreement
in Section 2(a) (i), I, Karrie Forbes, agree to the following terms and
conditions of this Employment, Confidentiality and Non-Competition Agreement,
(the “Agreement”):

1.At-Will Employment.  I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE
COMPANY IS FOR AN UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I
ALSO UNDERSTAND THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT
VALID UNLESS OBTAINED IN WRITING AND SIGNED BY THE COMPANY’S CHIEF EXECUTIVE
OFFICER. I ACKNOWLEDGE THAT THIS EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT
ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE AT THE OPTION EITHER
OF THE COMPANY OR ME, WITH OR WITHOUT NOTICE.

2.Confidential Information.

(a)Company Information.

(i)The Company agrees that upon my promotion, it will make available to me that
Confidential Information of the Company that will be unique and extensive and
that will enable me to optimize the performance of my duties to the Company,
including but not limited to the Company training program.  In exchange, I agree
to use such Confidential Information solely for the Company’s
benefit.  Notwithstanding the proceeding sentence, I agree that upon the
termination of my employment in accordance with Section 1, the Company shall
have no obligation to provide or otherwise make available to me any of its
Confidential Information.  I understand that “Confidential Information” means
any Company proprietary information, marketing strategies, sales performance,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers
(including, but not limited to, the Company’s customers on whom I called or with
whom I became acquainted during the term of my employment), markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, pricing, finances or
other business information disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment.  I further understand that Confidential Information does not include
any of the foregoing items which has become publicly known and made generally
available through no wrongful act or omission of mine or of others who were
under confidentiality obligations as to the item or items involved or
improvements or new versions thereof.

(ii)I agree at all times during the term of employment and thereafter, to hold
in strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person, firm or corporation without written
authorization of the Company’s Board of Directors, any of the Company’s
Confidential Information.

(b)Former Employer Information.  I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

(c)Third Party Information.  I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information, and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

3.Assignment of Work Product.  I agree that I will promptly make a full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Work Product”).  I further acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of and during the



--------------------------------------------------------------------------------

 



period of my employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act.  I understand and agree that the decision whether or not to
commercialize or market any Work Product developed by me solely or jointly with
others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such invention.

4.Conflicting Employment.  I agree that, during the term of my employment with
the Company, I will devote my full time and efforts to the Company and I will
not engage in any other employment, occupation or consulting activity, nor will
I engage in any other activities that conflict with my obligations to the
Company.

5.Returning Company Documents, etc.  I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, but not limited to, those records maintained
pursuant to paragraphs 2 and 3 herein, in the event of the termination of my
employment.

6.Notification of New Employer.  In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7.Solicitation of Employees.  I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without good cause or for any or no cause, at the
option either of the Company or myself, with or without notice, I will not hire
any employees of the Company and I will not, either directly or indirectly,
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage or take away employees of the Company, either for myself or
for any other person or entity.

8.Interference.  I agree that during the course of my employment and for a
period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason, whether with or without good cause
or for any or no cause, at the opinion either of the Company or myself, with or
without notice, I will not, either directly or indirectly, interfere with the
Company’s contracts and relationships, or prospective contracts and
relationships, including, but not limited to, the Company’s customer or client
contracts and relationships.

9.Covenant Not to Compete.

(a)I agree that during the course of my employment and for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without good cause or for any or no
cause, at the option either of the Company or myself, with or without notice, I
will not, without the prior written consent of the Company, (i) directly or
indirectly, including my spouse, on behalf of any person, firm or entity, engage
in the sale or lease mattresses, box springs, headboards, footboards and bed
frames, or (ii) serve as an owner, partner, consultant, officer, director,
manager, lender, member, investor or otherwise for, any business that competes
with the Company’s business that is located within one hundred (100) miles of
any Mattress Firm Store that is open and operating on the date of my termination
hereof within markets in which I manage or work within, as that term is defined
by the Company’s normal practices  (“Geographical Area”).  For the purpose of
this Section 9(a) “competes” shall mean: providing for sale or lease mattresses,
box springs, headboards, footboards and bed frames.  Notwithstanding the
foregoing, nothing herein shall prohibit me from working for a business that
competes with Company’s business in a capacity that is not related to providing
for sale or lease mattresses, box springs, headboards, footboards and bed
frames.

(b)I acknowledge that I will derive significant value from the Company’s
agreement in Section 2(a) (i) to provide me with that Confidential Information
of the Company to enable me to optimize the performance of my duties to the
Company.  I further acknowledge that my fulfillment of the obligations contained
in this Agreement, including, but not limited to, my obligation neither to
disclose nor to use the Company’s Confidential Information other than for the
Company’s exclusive benefit and my obligation not to compete contained in
subsection (a) above, is necessary to protect the Company’s Confidential
Information and, consequently, to preserve the Company’s value and goodwill and
is necessary to protect a substantial business interest of Company in the
Geographical Area.  I further acknowledge that time, Geographical Area and scope
limitations of my obligations under subsection (a) above are reasonable,
especially in light of the Company’s desire to protect its Confidential



--------------------------------------------------------------------------------

 



Information, and that I will not be precluded from gainful employment if I am
obligated not to compete with the Company during the period and within the
Geographical Areas as described above.

(c)The covenants contained in subsection (a) above shall be construed as a
series of separate covenants, one for each city, county and state of any
Geographical Area defined herein.  Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (a) above.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event the provisions of subsection (a) above
are deemed to exceed the time, Geographical Area or scope limitations permitted
by applicable law, then such provisions shall be reformed to the maximum time,
Geographical Area or scope limitations, as the case may be, then permitted by
such law.

10.Representations.  I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement.  I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company.  I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

11.Arbitration and Equitable Relief.

(a)Arbitration.  Except as provided in subsection (b) below, I agree that any
dispute, claim or controversy concerning my employment or the termination of my
employment or any dispute, claim or controversy arising out of or relating to
any interpretation, construction, performance or breach of this Agreement, shall
be settled by arbitration to be held in Houston, Texas in accordance with the
rules then in effect of the American Arbitration Association.  The arbitrator
may grant injunctions or other relief in such dispute or controversy.  The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration.  Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction.  The Company and I shall each pay one-half of the
costs and expenses of such arbitration, and each of us shall separately pay our
counsel fees and expenses.

(b)Equitable Remedies.  I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in Sections 2, 3, 4, 5, 7, 8 and 9 herein.  Accordingly, I agree that if I
breach any of such Sections, the Company will have available, in addition to any
other right or remedy available, the right to obtain an injunction from a court
of competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement.  I further agree
that no bond or other security shall be required in obtaining such equitable
relief and I hereby consent to the issuance or such injunction and to the
ordering of specific performance.

12.General Provisions.

(a)Governing Law: Consent to Personal Jurisdiction.  THIS AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD FOR CONFLICTS OF LAWS
PRINCIPLES.  I HEREBY EXPRESSLY CONSENT TO THE PERSONAL JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN HOUSTON, TEXAS FOR ANY LAWSUIT FILED THERE
AGAINST MY BY THE COMPANY CONCERNING MY EMPLOYMENT OR THE TERMINATION OF MY
EMPLOYMENT OR ARISING FROM OR RELATING TO THIS AGREEMENT.

(b)Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

(c)Severability.  If one or more of the provisions in this Agreement are deemed
void by law, including, but not limited to, the covenant not to compete in
Section 9, then the remaining provisions will continue in full force and effect.

(d)Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

(e)Construction.  The language used in this Agreement will be construed to be
the language chosen by the parties to express their mutual intent and no rules
of strict construction will be applied against either party.





--------------------------------------------------------------------------------

 



(f)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement.

13.I acknowledge and agree to each of the following items:

(a)I am executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else; and

(b)I have carefully read this Agreement, I have asked any questions needed for
me to understand the terms, consequences and binding effect of this Agreement
and fully understand them; and

(c)I sought the advice of an attorney of my choice if I wanted to before signing
this Agreement.

Executed today,  _3/2/2015___________________________________.

                                                                                 

EMPLOYEE:

/s/ Karrie Forbes

______________________________________

Karrie Forbes, Chief Business Officer

 

   MATTRESS FIRM, INC.:

/s/ Kenneth Murphy

              _____________________________________

Ken Murphy, Co-Chief Operating Officer



--------------------------------------------------------------------------------